Case 2:18-cv-11776-AJT-EAS ECF No. 157, PageID.4017 Filed 12/29/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

                                               :
JOHN DOE,                                      :   Case No. 18-cv-11776
                                               :
                    Plaintiff,                 :   Hon. Arthur J. Tarnow
                                               :   Mag. Elizabeth A. Stafford
                          v.                   :
                                               :   DEFENDANTS’ REPLY IN
UNIVERSITY OF MICHIGAN, et al.,                :   SUPPORT OF THEIR
                                               :   OBJECTIONS TO [ECF
                  Defendants.                  :   NO. 150] REPORT AND
                                               :   RECOMMENDATION TO
                                               :   DENY DEFENDANTS’
                                               :   MOTION FOR SANCTIONS
                                               :   AGAINST PLAINTIFF
                                               :   JOHN DOE [ECF NO. 123]
                                               :

DEBORAH GORDON LAW                       SAUL EWING ARNSTEIN & LEHR LLP
Deborah L. Gordon                        Joshua W. B. Richards
Elizabeth A. Marzotto Taylor             Amy L. Piccola
33 Bloomfield Hills Parkway, Suite 220   1500 Market Street, 38th Floor
Bloomfield Hills, Michigan 48304         Philadelphia, Pennsylvania 19102
(248) 258-2500                           (215) 972-7737
dgordon@deborahgordonlaw.com             joshua.richards@saul.com
emarzottotaylor@deborahgordonlaw.com     amy.piccola@saul.com

Attorneys for Plaintiff
                                         MILLER, CANFIELD, PADDOCK
                                         AND STONE, P.L.C.
                                         Brian M. Schwartz
                                         150 West Jefferson, Suite 2500
                                         Detroit, Michigan 48226
                                         (313) 963-6420
                                         schwartzb@millercanfield.com

                                         Attorneys for Defendants
Case 2:18-cv-11776-AJT-EAS ECF No. 157, PageID.4018 Filed 12/29/20 Page 2 of 5




      Doe stakes his argument that he did not act in bad faith on his representation

that “[t]here is no evidence” that he “did not immediately address” his

misrepresentations “as soon as they came to his attention.”         (ECF No. 156,

PageID.4013.) That contention is wrong. In fact, there is indisputable evidence

that Doe did not correct any of his misrepresentations, even after he undeniably

knew them to be false.

      For example, Doe knew whether he had work due for Class 1 by the

(misrepresented) due date of April 13, 2020. Doe did not have homework due on

that date (see ECF No. 146, PageID.3885), but despite incontrovertibly knowing

that fact by April 13th at the absolute latest, Doe made no effort to correct his

misrepresentation to the Court prior to the emergency preliminary injunction

hearing scheduled on April 16, 2020.

      Likewise, even if Doe is to be believed, 1 he knew by April 13th at the

absolute latest that he had no final exam at all for Class 1 and had misrepresented

that fact to the Court.   And yet here, too, he made no effort to correct his

misrepresentation before the hearing scheduled for April 16th. Of course, this

phenomenon is true across the board because Doe made no effort to correct any of

1
  Doe contends that the final exam for this course was canceled during a lecture on
April 13th (see ECF No. 129, PageID.3727), but Doe never had a final exam for
this course because the professor never scheduled one (see ECF No. 146,
PageID.3886). Doe did not correct the record with the Court after the exam was
purportedly canceled.
Case 2:18-cv-11776-AJT-EAS ECF No. 157, PageID.4019 Filed 12/29/20 Page 3 of 5




his misrepresentations. Although the sheer volume of misrepresentations makes

bad faith inescapable, see In re Charfoos, 979 F.2d 390, 394 (6th Cir. 1992), Doe’s

implication that he did address his misrepresentations with the Court once he

became aware of them compounds the problem and reinforces the necessity for

sanctions here.

      What is the point of all of this? The point is not that Doe missed a date here

or there; the point is that Doe systematically and falsely represented his obligations

to the Court to gain an advantage, and now falsely contends he corrected those

matters with the Court when he became aware of them to try to avoid a finding of

bad faith. Against this backdrop there can be no doubt that Doe’s conduct is

sanctionable.

      For the foregoing reasons, and those set forth in Defendants’ objections

(ECF No. 153), Defendants respectfully request that the Court: (1) sustain their

objections to the Report and Recommendation to deny their motion for sanctions;

and (2) enter an order imposing appropriate sanctions against Doe.




                                          2
Case 2:18-cv-11776-AJT-EAS ECF No. 157, PageID.4020 Filed 12/29/20 Page 4 of 5




                                      Respectfully submitted,
December 29, 2020

                                      /s/ Joshua W. B. Richards
MILLER, CANFIELD,                     SAUL EWING ARNSTEIN & LEHR
PADDOCK AND STONE, P.L.C.             LLP
Brian M. Schwartz                     Joshua W. B. Richards
150 West Jefferson, Suite 2500        Amy L. Piccola
Detroit, Michigan 48226               1500 Market Street, 38th Floor
(313) 963-6420                        Philadelphia, Pennsylvania 19102
schwartzb@millercanfield.com          (215) 972-7737
                                      joshua.richards@saul.com
                                      amy.piccola@saul.com

                                      Attorneys for Defendants




                                      3
Case 2:18-cv-11776-AJT-EAS ECF No. 157, PageID.4021 Filed 12/29/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 29, 2020, I electronically filed the

foregoing reply with the Clerk of the Court using the ECF system, which will send

notification of such filing to:


                                Deborah L. Gordon
                          dgordon@deborahgordonlaw.com



                                     /s/ Joshua W. B. Richards
                                     SAUL EWING ARNSTEIN & LEHR LLP
                                     Joshua W. B. Richards
                                     1500 Market Street, 38th Floor
                                     Philadelphia, Pennsylvania 19102
                                     (215) 972-7737
                                     joshua.richards@saul.com

                                     Attorney for Defendants
